Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply filed on February 16, 2021 has been received and fully considered.  
Previous claim rejection made under 35 U.S.C. 102(a)(1) and (a)(2) in view of  Leathers et al. (US 4806263) is modified to address amended claims which require method steps of treating antimicrobial resistant microorganisms. .  
Previous claim rejection made under 35 U.S.C. 102(a)(1) and (a)(2) in view of Curry et al. (US 20100323037 A1) is modified to address the amended claims.  
Previous claim rejection made under 35 U.S.C. 103 over Sakamono (WO 2006018917 A1) in view of Leathers is modified to address the amended claims. 
 

Election/Restrictions
Applicant’s amendment filed on February 16, 2021 include new claims 49-54 which are directed to a method of using compounds different from previously presented.  
Newly submitted claims 49-54 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are directed to a method of using different compounds including an organophosphorous compound. 
s 49-54 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant is also reminded that, in reply filed on July 6, 2020, applicant has elected, without traverse, sodium 2-ethylhexyl sulfate as the species to be examined in response to the restriction requirement mailed on December 9, 2019.  The new claims which does not read on the elected species are withdrawn from consideration. 

Claims 28, 29, 38-41 and 46-48 are examined on the merits. 
Claims 1-4, 19 and 49-54 are withdrawn from consideration. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29, 28-41 and 48 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by, or, in alternative,  Leathers et al. (US 4806263, published on February 21, 1989) (“Leathers” hereunder). 
Leathers disclose a method of cleaning hard surfaces and killing and inhibiting and inhibiting the regrowth of fungi and algae thereon; the method comprises contacting the surface with a composition comprising sodium 2-ethylhexyl sulfate, which is the compound corresponding to the elected species.  See Example 4, a fungicidal detergent comprising the compound in the amount of 0.4 % by weight of the total amount of the composition.  See instant claims 28, 29, 38-40.  
Regarding claims 41 and 48, Leather teaches the solid surfaces for cleaning includes indoor surfaces, particularly bathtub and tiles which are exposed to water.  See col. 3, lines 60-63. 
	Amended claims require a method of “dispersing, removing or inhibiting growth of an antimicrobial resistant biofilm, or inhibiting growth of, or killing an antimicrobial resistant fungus or an antimicrobial resistant bacterium”.  (emphasis inserted).  In this case, formation of microorganisms resistant to biocide occurs when the substrate is repeatedly exposed to biocides or preservatives.  See applicant’s specification, [0005].  Since the method of contacting the surface with a fungicidal composition comprising 2-ethylhexyl sulfate is known for use in cleaning surfaces that are subject to repeated exposure to biocides, it is inherent or obvious that practicing the prior art method results in contacting antimicrobial resistant biofilm, fungus or bacterium with the disclosed composition. 
It is well settled in patent law, that, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated.  See MPEP 2112.02, II; In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
	In this case, the present claims encompass the prior art method of using the same composition comprising the elected species and cleaning hard surfaces and killing and inhibiting the regrowth of fungi and algae thereon.  Since the claims recites using the old composition of comprising sodium 2-ethylhexyl sulfate, the result of inhibiting the growth of antimicrobial resistant biofilm, fungus and/or bacterium must occur each and every time the prior art method is practiced. 

Claim Rejections - 35 USC § 102

Claims 28, 29, 28-41 and 48 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Curry et al. (US 20100323037 A1, published December 23, 2010) (“Curry” hereunder). 
	Curry discloses a method of killing or inhibiting microorganisms or pathogens of a surface, wherein the method comprises contacting the surface with a composition comprising ethylhexyl sulfate or a salt thereof.  The amount of the surfactant is at least about 4 wt %.  See [0007]. Sodium ethylhexyl sulfate is disclosed in [0023].  See instant claims 28, 29, 38-40.  The surface to be treated includes the surface of a plant or human skin, on a residential, commercial or industrial surface such as a food preparation or food storage surface.  See [0046, 0049]; instant claims 41 and 48.  
Curry states, “[t]he increased  used of antimicrobial agents has resulted in numerous pathogenic microorganisms developing new strains that are resistant to many of the commonly used antibacterial agents.” See [0003].  The reference specifically teaches that the disclosed method is effective against killing or inhibiting microorganisms that are known to be multi-drug resistant.  See [0004, 0070-0071].  

Claim Rejections - 35 USC § 103

Claims 28, 29, 38-41 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamono (WO 2006018917 A1, published on February 23, 2006) in view of Leathers. 
	Sakamono teaches that antifouling coating composition for toilet, the composition comprising detergents such as sulfate ester surfactant and additives (e.g., pigments and fragrance).  See translation, [0021, 0026-0027].  
In this case, the surface/substrate which requires the Sakamono antifouling treatment is subject to repeated exposure to biocides, which necessarily or obviously forms microorganisms resistant to biocide.  Since practicing Sakamono invention inherently or obviously requires contacting antimicrobial resistant fungus, bacterium or biofilm formed thereon with prior art composition.   
Sakamono fails to specifically disclose sodium 2-ethylhexyl sulfate. 
	Leathers disclose a method of cleaning hard surfaces and killing and inhibiting and inhibiting the regrowth of fungi and algae thereon; the method comprises contacting the surface with a composition comprising sodium 2-ethylhexyl sulfate.  
	Given the teachings of Sakamono to include a detersive surfactant in the antifouling composition, the skilled artisan would have been obviously motivated to look for prior art such as Leathers for suitable surfactants and used the disclosed surfactants such as sodium 2-ethylhexyl sulfate, before the time of filing of the present application.  The skilled artisan would have been motivated to do so with a reasonable expectation of success, as 1) Sakamono and Leathers teach cleaning compositions surfaces exposed water for indoor use; 2) Leathers teaches sodium s-ethylhexyl sulfate for such use, and 3) Sakamono teaches that the suitable detergents include alkyl sulfate.  
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103  rejection based in part on inherent disclosure in one of the references).  In this case, the present claims encompass the prior art method of using the same composition comprising the elected species and cleaning hard surfaces and killing and inhibiting and inhibiting the regrowth of fungi and algae thereon.  Since the claims recites using the old composition of comprising sodium 2-ethylhexyl sulfate, the result of dispersing, removing or inhibiting the growth of antimicrobial resistant fungus, bacteria or fungus must occur each and every time the prior art method is practiced. 

Response to Arguments
Applicant's arguments filed on February 16, 2021 have been fully considered but they are moot in view of the new grounds of rejection as indicated above. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617